Exhibit 10.2

EXPEDIA, INC. STOCK OPTION AGREEMENT

THIS AGREEMENT (this “Agreement”), dated March 31, 2015, is entered into by and
between Expedia, Inc., a Delaware corporation (the “Corporation”) and Dara
Khosrowshahi (the “Participant”). All capitalized terms used herein, to the
extent not defined, shall have the meanings set forth in the Corporation’s
Second Amended and Restated 2005 Stock and Annual Incentive Plan (as amended
from time to time, the “Plan”). Reference is made to the Employment Agreement
(“Employment Agreement”) entered into by and between the Participant and the
Corporation, dated March 31, 2015.

 

1. Award of Stock Option

Subject to the provisions of this Agreement and the Plan, the Corporation hereby
grants to the Participant on March 31, 2015 (the “Grant Date”) an option to
purchase 1,600,000 Shares, at the exercise price of $95.00 per Share ( the
“Stock Option”). The Stock Option shall be a Nonqualified Stock Option. Unless
earlier terminated pursuant to the terms of this Agreement, the Stock Option
shall expire on the seventh anniversary of the Grant Date.

 

2. Vesting

Subject to (a) the terms and conditions of this Agreement and the provisions of
the Plan, and (b) the Participant’s continuous employment by the Corporation or
one of its Subsidiaries or Affiliates through the applicable vesting date, the
Stock Option shall vest and become exercisable as follows:

 

Vesting Date

   Percentage of Stock
Option Vesting

On March 31, 2018

   50%

On March 31, 2020

   50%

The portion of the Stock Option scheduled to vest on March 31, 2018 shall be
referred to as the “Tranche 1 Option” and the portion of the Stock Option
scheduled to vest on March 31, 2020 shall be referred to as the “Tranche 2
Option.”

 

3. Termination of Employment; Change in Control

(a) Termination of Employment. Except as set forth below, Section 5(i) of the
Plan shall govern the treatment of the Stock Option upon Participant’s
Termination of Employment. For the avoidance of doubt, Section 5(i)(iv) of the
Plan shall not govern the treatment of Participant’s Stock Option upon
Participant’s Termination of Employment for Good Reason or without Cause; the
treatment of the Stock Option under such circumstances shall be governed by
Section 3(a)(i)-(iv) of this Agreement.

(i) For purposes of this Agreement, the terms “Cause” and “Good Reason” shall
have the meanings ascribed to such terms set forth in the Employment Agreement,
except that Good Reason shall, in addition to the definition in the Employment
Agreement, include the occurrence of the following circumstances: (A) Barry
Diller no longer serves as Chairman and Senior Executive Officer of the
Corporation (or comparable positions of board and executive leadership) and
(B) (I) Barry Diller beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) equity securities of the Corporation
representing less than 35% of the voting power of the Outstanding



--------------------------------------------------------------------------------

Company Voting Securities (as defined in the Plan) or (II) Barry Diller
beneficially owns equity securities of the Corporation representing at least 35%
of the voting power of the Outstanding Company Voting Securities and another
stockholder beneficially owns equity securities of the Corporation representing
a greater percentage of the voting power of the Outstanding Company Securities
(the occurrence of the foregoing circumstances, a “BD Change”); provided that in
no event shall the Participant’s resignation due to a BD Change be for “Good
Reason” unless (x) the BD Change shall have occurred and the Participant
provides the Corporation with written notice thereof within 30 days after the
Participant has knowledge of the occurrence or existence of the BD Change, and
(y) the Participant resigns within 90 days after the date of delivery of the
notice referred to in clause (x) above.

(ii) In the event of Participant’s Termination of Employment prior to March 31,
2018, by the Participant for Good Reason or by the Corporation without Cause,
other than by reason of death or Disability, subject to (A) Participant’s
compliance with the restrictive covenants set forth in Section 2 of the
Employment Agreement, and (B) Participant signing and not revoking a separation
agreement and release of claims in favor of the Corporation and its affiliates
in a form that is satisfactory to the Corporation that becomes effective no
later than sixty (60) days following Participant’s employment termination date
or such earlier date required by the release agreement, the Tranche 1 Option
immediately shall vest as to 22,223 Shares for each full month from and after
March 31, 2015 through the one-year anniversary of Participant’s Termination of
Employment (subject to a maximum of 800,000 Shares) and the unvested portion of
the Tranche 1 Option shall be forfeited and canceled.

(iii) In the event of Participant’s Termination of Employment prior to March 31,
2020, by the Participant for Good Reason or by the Corporation without Cause,
other than by reason of death or Disability, subject to (A) Participant’s
compliance with the restrictive covenants set forth in Section 2 of the
Employment Agreement, and (B) Participant signing and not revoking a separation
agreement and release of claims in favor of the Corporation and its affiliates
in a form that is satisfactory to the Corporation that becomes effective no
later than sixty (60) days following Participant’s employment termination date
or such earlier date required by the release agreement, the Tranche 2 Option
immediately shall vest as to 13,334 Shares for each full month from and after
March 31, 2015 through the one-year anniversary of Participant’s Termination of
Employment (subject to a maximum of 800,000 Shares), and the unvested portion of
the Tranche 2 Option shall be forfeited and canceled.

(iv) In the event of Participant’s Termination of Employment, by the Participant
for Good Reason or by the Corporation without Cause, other than by reason of
death or Disability, the vested portion of the Stock Option (including any
portion that vests pursuant to this Section 3) shall remain exercisable until
the earlier of March 31, 2022 and the date that is eighteen months following the
date of Participant’s Termination of Employment.

(b) Change in Control. In the event of (i) a Change in Control or (ii) the
acquisition for cash by Liberty Interactive Corporation or any of its Affiliates
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 100% of the Outstanding Company Voting Securities, the Stock
Option immediately shall vest in full.

 

-2-



--------------------------------------------------------------------------------

4. Terms of Employment; Termination of Employment by the Corporation for Cause 

(a) Nothing in this Agreement or the Plan shall confer upon the Participant any
right to continue in the employ or service of the Corporation or any of its
Subsidiaries or Affiliates or interfere in any way with their rights to
terminate the Participant’s employment or service at any time.

(b) In the event the Participant exercises any portion of the Stock Option
within two years prior to the Participant’s Termination of Employment for Cause,
the Participant agrees that the Corporation shall be entitled to recover from
the Participant, at any time within two years following such exercise, and the
shall pay over to the Corporation, the excess of (i) the aggregate Fair Market
Value of the Common Stock subject to such exercise on the date of exercise over
(ii) the aggregate exercise price of the Common Stock subject to such exercise
on the date of exercise.

 

5. Taxes and Withholding

No later than the date as of which an amount in respect of the Stock Option
first becomes includible in the Participant’s gross income for federal, state,
local or foreign income or employment or other tax purposes, the Participant
shall pay to the Corporation or make arrangements satisfactory to the Committee
regarding payment of any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount and the Corporation
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to the Participant (either directly or
indirectly through its agent), federal, state, local and foreign taxes of any
kind required by law to be withheld. Notwithstanding the foregoing, the
Corporation shall be entitled to hold the shares of Common Stock issuable to the
Participant upon exercise of the Participant’s Stock Option until the
Corporation or the agent selected by the Corporation to manage the Plan under
which the Stock Option has been issued (the “Agent”) has received from the
Participant (i) a duly executed Form W-9 or W-8, as applicable and (ii) payment
for any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to any portion of such Stock Option.

 

6. Conflicts and Interpretation

Applicable terms of the Plan are expressly incorporated by reference into this
Agreement. In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
In the event of any (x) conflict between any information posted on the Morgan
Stanley Benefit Access System or successor system and this Agreement, the Plan
and/or the books and records of the Corporation or (y) ambiguity in any
information posted on the Morgan Stanley Benefit Access System or successor
system, this Agreement, the Plan and/or the books and records of the
Corporation, as applicable, shall control.

 

7. Data Protection

The Participant authorizes the release from time to time to the Corporation (and
any of its Subsidiaries or Affiliates) and to the Agent (together, the “Relevant
Companies”) of any and all personal or professional data that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). Without limiting the above, the Participant permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for

 

-3-



--------------------------------------------------------------------------------

the purposes of the administration of the Plan and/or this Agreement and/or to
implement or structure any further grants of equity awards (if any)). The
Participant hereby authorizes the Relevant Information to be transferred to any
jurisdiction that the Corporation, his or her employing company or the Agent
considers appropriate. The Participant shall have access to, and the right to
change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

 

8. Amendment

The Committee may unilaterally amend the Stock Option, prospectively or
retroactively, but no such amendment shall, without the Participant’s consent,
materially impair the rights of the Participant with respect to the Stock
Option, except such an amendment made to cause the Stock Option to comply with
applicable law, stock exchange rules or accounting rules.

 

9. Notification of Changes

Any changes to this Agreement shall be communicated (either directly by the
Corporation or indirectly through any of its Subsidiaries, Affiliates or the
Agent) to the Participant electronically via email (or otherwise in writing)
promptly after such change becomes effective.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the Grant Date, the Corporation has caused this
Agreement to be executed on its behalf by a duly authorized officer, and the
Participant has hereunto set the Participant’s hand. Electronic acceptance of
this Agreement pursuant to the Corporation’s instructions to the Participant
(including through an online acceptance process managed by the Agent) shall
constitute execution of the Agreement by the Participant.

 

EXPEDIA, INC.

/s/ Robert J. Dzielak

Name: Robert J. Dzielak Title: Executive Vice President, General Counsel &
Secretary Dara Khosrowshahi, Participant

/s/ Dara Khosrowshahi

 

-5-